11/15/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0559


                                        DA 21-0559                          FILED
SERGIO VALDEZ SALAS,
                                                                             NOV 1 5 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Suprerne Court
                                                                            ShAto nf Montana
             Plaintiff and Appellant,

      v.                                                             ORDER

ARBY'S,

             Defendant and Appellee.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure. After reviewing the Appellant's opening brief filed on
November 12, 2021, this Court has determined that the brief does not comply with the
below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1)(a) requires a table of contents, with page references, and a table
of cases, statutes and other authorities cited, with referenced to the pages of the brief where
they are cited. M. R. App. P. 12(1)(b) requires a statement of issues presented for review.
M. R. App. P. 12(1)(c) requires a statement of the case. The statement shall briefly indicate
the nature of the case and its procedural disposition in the court below. Appellant's brief
lacks any of the above elements.
       M. R. App. P. 12(1)(d) requires that the statement of facts portion of a brief contain
references to the pages or the parts of the record at which material facts appear. Appellant's
brief contains no citations to any record.
       M. R. App. P. 12(1)(e) requires a statement of the standard of review for each issue
presented, together with a citation of authority. Appellant's brief asserts no standard of
review.
       M. R. App. P. 12(1)(f) requires a summary of the argument before the argument
portion of the brief. The summary of the argument should include a heading identifying it as
a separate section. The summary should be a clear and concise statement of the arguments
made in the body of the brief. The Appellant's brief makes no summary of the argument.
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall file with the Clerk of this Court a revised brief containing the revisions
necessary to comply with the specified Rules and that the Appellant shall serve copies ofthe
revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than those
specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained in
M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to mail a true copy of this Order to the Appellant and to all
parties of record.
       DATED this 15th day of November, 2021.
                                                         For the Court,




                                                         By
                                                                       Justice